DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-21 are objected to because of the following informality: “the displayed image” as recited in claim 17, line 4, creating antecedent basis issues. Claims 18-21 are also objected to for the above reason by virtue of their claim dependency. This objection may be overcome by replacing “the” with --a--. For purposes of examination, the claims have been treated as including the above proposed amendment. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0343523; hereinafter Lee) in view of Wang et al. (US 2003/0048938; hereinafter Wang) and Cho et al. (US 2012/0183126; hereinafter Cho).

Regarding claim 11, Lee discloses an X-ray imaging system (title) comprising: a touch sensitive display (par. 73); a camera (110) configured to capture an image of a target object (par. 120); an X-ray source (130) configured to emit X-rays; and at least one processor (120) configured to control the X-ray source to emit X-rays to a plurality of divided regions (51-53) respectively which constitute a stitching region (50) for the target object and stitch a plurality of X-ray images corresponding to the plurality of divided regions to provide one X-ray image of the stitching region for the target object (par. 93), wherein the at least one processor is configured to: control the X-ray source (130) to emit X-rays to a first divided region (51) of the plurality of divided regions based on a first X-ray irradiation condition (50a) set by a user via the touch sensitive display (par. 80), and control the X-ray source to emit X-rays to a second divided region (52) of the plurality of divided regions based on a second X-ray irradiation condition (50f) set by the user (par. 86) via the touch sensitive display.
However, Lee fails to disclose automatic stitching and a collimator configured to adjust an X-ray irradiation region to which the X-rays are irradiated. 
Wang teaches automatic stitching (par. 26). Cho teaches a collimator (title) configured to adjust an X-ray irradiation region to which the X-rays are irradiated. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee with the teaching of Wang, since one would have been motivated to make such a modification for ease of processing. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee with the teaching of Cho, since one would have been motivated to make such a modification for better shaping (Cho: par. 7).
	
Regarding claim 12, Lee discloses wherein the first X-ray irradiation condition is different from the second X-ray irradiation condition (par. 86).

Regarding claim 13, Lee discloses wherein the at least one processor is configured to obtain the image of the target object from the camera (110) and control the touch sensitive display to display the obtained image of the target object (on 150) and display a plurality of indicators (50a-50f) on the displayed image of the target object, the plurality of indicators respectively corresponding to the plurality of divided regions (51-53).

Regarding claim 14, Lee discloses wherein the at least one processor is further configured to control the touch sensitive display (par. 73) to display at least one user interface (fig. 6) related to setting the first X-ray irradiation condition and the second X-ray irradiation condition (par. 86).

Regarding claim 15, Lee discloses wherein the at least one user interface comprises a first user interface related to setting the first X-ray irradiation condition (50a) and a second user interface related to setting the second X-ray irradiation condition (50f).

Regarding claim 22, Lee discloses wherein the at least one processor is further configured to control the touch sensitive display (par. 73) to display the first user interface (50a) when the touch sensitive display receives an input for selecting a first indicator of the plurality of indicators, the first indicator corresponding to the first divided region (51).

Regarding claim 23, Lee discloses wherein the at least one processor is further configured to control the touch sensitive display (par. 73) to display the second user interface (50f) when the touch sensitive display receives an input for selecting a second indicator (50f) of the plurality of indicators, the second indicator corresponding to the second divided region (53).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wang, and Cho as applied to claim 11 above, and further in view of Ishikawa et al. (US 2014/0219420; hereinafter Ishikawa).

Regarding claim 16, Lee as modified above suggests claim 11. Lee further discloses wherein at least one X- ray irradiation condition from among the first X-ray irradiation condition and the second X-ray irradiation condition comprises a user input (par. 86).
However, Lee fails to disclose wherein at least one X-ray irradiation condition comprises at least one from among a tube voltage and an X-ray dose.
Ishikawa teaches wherein at least one X-ray irradiation condition comprises at least one from among a tube voltage and an X-ray dose (par. 42).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee with the teaching of Ishikawa, since one would have been motivated to make such a modification for operator desirability (Ishikawa: par. 42).  

Regarding claim 17, Lee discloses wherein the at least one processor is further configured to control the touch sensitive display (par. 73) to display a top line indicating a top of the stitching region and a bottom line indicating a bottom of the stitching region on the displayed image of the target object (fig. 6).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wang, Cho, and Ishikawa as applied to claim 17 above, and further in view of Tsuyuki et al. (US 2009/0060125; hereinafter Tsuyuki).

Regarding claim 18, Lee as modified above suggests claim 17. 
However, Lee fails to disclose wherein the at least one processor is further configured to automatically divide the stitching region into the plurality of divided regions.
Tsuyuki teaches wherein the at least one processor is further configured to automatically divide the stitching region into the plurality of divided regions (par. 73).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee with the teaching of Tsuyuki, since one would have been motivated to make such a modification for ease of processing.  

Regarding claim 19, Lee discloses wherein the at least one processor is further configured to control the touch sensitive display (par. 73) to display at least one sub-line between the top line and the bottom line (fig. 6). Tsuyuki teaches wherein the at least one processor is further configured to automatically divide the stitching region into the plurality of divided regions (fig. 6a).

Regarding claim 20, Lee discloses wherein the touch sensitive display (par. 73) is further configured to receive an input for moving at least one of the top line and the bottom line (par. 86).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Wang, Cho, Ishikawa, and Tsuyuki as applied to claim 20 above, and further in view of Doan et al. (US 2003/0210254; hereinafter Doan).

Lee as modified above suggests claim 20. Lee further discloses wherein the at least one processor is further configured to automatically divide the stitching region into the plurality of divided regions in based on the input to move the at least one of the top line and the bottom line being received (par. 81).
However, Lee fails to disclose automatic processing in real time.
Doan teaches automatic processing in real time (par. 18).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Lee with the teaching of Doan, since one would have been motivated to make such a modification for more interaction (Doan: par. 18).
Furthermore, since the Examiner finds that the prior art (i.e., Lee) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Doan) contained a “comparable” system that has been improved in the same way (with real-time interaction) as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884